Citation Nr: 0520334	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  02-00 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to special monthly pension (SMP) based on the 
need for the regular aid and attendance of another person 
(A&A).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1943 to February 
1946.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2001 rating action that granted SMP based on 
housebound status, but denied it based on A&A.  A Notice of 
Disagreement (NOD) with the denial of SMP based on A&A was 
received in May 2001, and a Statement of the Case (SOC) was 
issued in November 2001.  A Substantive Appeal was received 
in January 2002.  A Supplemental SOC (SSOC) was issued in 
July 2002, reflecting the RO's continued denial of SMP based 
on A&A.

In March 2003, the veteran and his wife testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge (VLJ); a transcript of the hearing is of record.

In June 2003, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  SSOCs were issued in June 2004 and February 
2005, reflecting the RO's continued denial of SMP based on 
A&A.

In July 2005, the undersigned VLJ granted the veteran's 
representative's June 2005 motion to advance this appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2004).

This appeal also originally arose from a September 2002 
rating action that denied service connection for acquired 
psychiatric disorders.  A NOD was received in October 2002, 
and a SOC was issued in June 2004, but later in June 2004 the 
veteran withdrew his appeal in writing.  

For the reasons expressed below, the issue on appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Unfortunately, the Board finds that additional development of 
this matter is warranted, even though such action will, 
regrettably, further delay an appellate decision in 
connection with the claim on appeal. 

In connection with a January 2004 VA examination to obtain 
information as to the veteran's entitlement to SMP based on 
A&A, the examiner opined that he was entitled to A&A due to 
his multiple medical conditions which, combined with advanced 
age and obesity, made him dependent on help from another 
person for activities of daily living and to protect himself 
from hazards of daily life.  In reaching this conclusion, the 
physician considered that the veteran no longer drove a car 
and walked with difficulty with a cane, and that his wife was 
his main support in all activities, including driving him to 
and from medical appointments.

However, on May 2004 VA psychiatric examination, the veteran 
stated that his wife had left him, that he currently resided 
alone, and that he spent his day driving around and watching 
television.  He used a motorized scooter for mobility and 
reported inability to perform household chores including 
cooking, cleaning, and shopping because of his physical 
disabilities, but he was able to drive himself on errands, to 
medical appointments, and to bars, having a beer occasionally 
in order to talk to people.  He also reported an interest in 
travel, which he intended to resume soon.  The veteran's wife 
appeared with him at a June 2004 VA Social Work evaluation to 
determine entitlement to social services; she stated that she 
currently lived apart from the veteran due to marital 
discord, but came daily to provide for his care.  In August 
2004, the veteran was hospitalized at a VA medical facility 
for evaluation of syncopal episodes that occurred when he was 
driving.  At the time of hospital discharge, he was 
ambulatory and advised not to drive, but that was his only 
activity limitation; he was otherwise felt to be independent 
in mobility and activities of daily living.

In statement that was received in March 2005, the veteran 
requested SMP based on A&A on the grounds that his condition 
had progressively deteriorated since the last VA evaluation.  
He stated that he was only able to walk a very short 
distance, had lost strength in his legs, and required an 
electric scooter for mobility and to perform activities such 
as cooking and washing.     

In view of the conflicting findings as to whether the veteran 
requires A&A, and the veteran's assertions as to a worsened 
condition, the Board finds that the current record does not 
provide a sufficient basis for adjudication of the claim.  A 
new VA examination to obtain additional medical information 
prior to further appellate consideration of his claim is 
needed.  38 U.S.C.A. § 5103A..  The veteran is hereby advised 
that failure to report for any scheduled examination, without 
good cause, will result in a denial of the claim for 
increased pension benefits.  See 38 C.F.R. § 3.655(b) (2004).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.   If the veteran does not 
report for the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to him by the pertinent 
VA medical facility.  

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding medical records from the VA 
Medical Center (VAMC) in Providence, Rhode Island, from 
January 2005 to the present time.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).   Moreover, 
under 38 C.F.R. § 3.159(b), efforts to obtain Federal records 
must continue until either the records are received, or 
notification is provided that further efforts to obtain such 
records would be futile.  See 38 C.F.R. § 3.159(c)(1).  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on Remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should request from the 
Providence VAMC copies of all records of 
inpatient and outpatient medical 
treatment and/or evaluation of the 
veteran's disabilities from January 2005 
to the present time.  The RO should 
follow the procedures of 38 C.F.R. 
§ 3.159 in requesting these records.  All 
records/ responses received should be 
associated with the claims file.  

2.  After all available records and/or 
responses have been associated with the 
claims file, the RO should afford the 
veteran a special VA A&A examination.  
The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of his 
documented medical history and 
assertions.  All indicated tests and 
studies, including X-rays and 
consultations as appropriate, should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

Regarding the latter, the examiner should 
render specific findings as to whether 
the veteran is blind or so nearly blind 
as to have corrected visual acuity of 
5/200, or less, in both eyes, or 
concentric contraction of the visual 
field to 5 degrees or less.  He should 
identify all of the veteran's mental and 
physical disabilities, and furnish 
specific clinical findings as to (a) 
whether they render him unable to dress 
or undress himself, keep himself 
ordinarily clean and presentable, feed 
himself through loss of coordination of 
upper extremities or through extreme 
weakness, or attend to the wants of 
nature; (b) whether they require the 
frequent need of adjustment of any 
special prosthetic or orthopedic 
appliances which cannot be done without 
aid;              (c) whether they 
produce such incapacity, physical or 
mental, that he requires care or 
assistance on a regular basis to protect 
him from hazards or dangers incident to 
his daily environment; and (d) whether 
they render him "bedridden" (defined as 
that condition which, through its 
essential character, actually requires 
that he remain in bed).  The examiner 
should also render an opinion as to 
whether the veteran's disabilities render 
him helpless, or so nearly helpless, as 
to require the regular (but not constant) 
A&A of another person.  

The examiner should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, in a printed 
(typewritten) report.

3.  If the veteran fails to report for 
the scheduled examination, the RO must 
obtain and associate with the claims file 
copies of all notice(s) of the date of 
the time of the examination sent to him 
by the pertinent VA medical facility.

4.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim on appeal.  
If the veteran fails to report to the 
scheduled examination, the RO should 
apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim in 
light of all pertinent evidence and legal 
authority.

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered, as well as clear 
reasons and bases for its determinations, 
and afford them the requisite time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.       §§ 5109B, 
7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


